COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 ISAIAS MARTINEZ,                              §              No. 08-14-00170-CV

                      Appellant,               §                 Appeal from the

 v.                                            §                65th District Court

 LAURA GONZALEZ,                               §            of El Paso County, Texas

                      Appellee.                §               (TC# 2010CM5553)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until January 27, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ray Gutierrez, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before January 27, 2015.

       IT IS SO ORDERED this 30th day of December, 2014.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.